DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.

Response to Amendment
3.	The rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 20033-272861 A) as set forth in the Final Rejection filed 09/20/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-8 and 15-20 under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 20033-272861 A) as set forth in the Final Rejection filed 09/20/21 is herein amended due to the Applicant’s amendments.

Claims 9 and 13 under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 20033-272861 A) as set forth in the Final Rejection filed 09/20/21 is NOT overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-9, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 2003-272861 A).
	Regarding Claims 1-8, 12, and 15-20, Matsuura et al. discloses inventive organometallic compounds comprising the following partial structure:

    PNG
    media_image1.png
    181
    186
    media_image1.png
    Greyscale

(formula (1)) ([0001]) where Z11 = forms a heteroaromatic ring (such as pyridine, pyrimidine, pyridazine, imidazole, and benzimidazole) and Z12 = forms a non-aromatic ring which may comprise further substituents that are bonded to each other to form a ring ([0026]-[0028], [0034]).  Matsuura et al. discloses the following embodiments: 

    PNG
    media_image2.png
    186
    242
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    152
    244
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    189
    261
    media_image4.png
    Greyscale

(page 12).  However, Matsuura et al. does not explicitly disclose any of the compounds as recited by the Applicant, particularly in regards to the nature of A1 of Applicant’s Formula 2.  Nevertheless, it would have been obvious to modify 5-1 or 5-4 as disclosed 1 = Applicant’s Formula 2 (with a1 = a2 = 1, R1-2 = hydrogen, A1 = nitrogen-containing ring having at least one N atom as a ring-forming atom (such as pyrimidine), and A2 = condensed ring in which a 5-membered carbocyclic group and a 7-membered carbocyclic group are condensed to each other, and L2 = Formula 5-1 or 5-2 as defined by the Applicant (with Y51-52 = O and T51 = *-C(CH3)=CH-C(CH3)=*’); X31-34 = CH or N of Applicant’s Formula 3.  The motivation is provided by the fact that the modification merely involves the exchange of one group (pyridine) for a functional equivalent (such as pyrimidine) selected from a highly finite list as taught by Matsuura et al. (for the heteroaromatic ring comprising Z11 in its general formula), thus rendering the production predictable with a reasonable expectation of success.
	Matsuura et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-transporting layer, light-emitting layer, hole-blocking layer, electron-transporting layer, and cathode for the constructions of displays ([0024], [0050]); its inventive metal complexes serve as dopant material that is in combination with (excess) host material in the light-emitting layer ([0047], [0068]).

Regarding Claims 9 and 13, Matsuura et al. does not explicitly disclose an organometallic compound as recited by the Applicant, particularly in regards to the nature of the A1 group.  Nevertheless, it would have been obvious to modify 5-1 or 5-4 as disclosed by Matsuura et al. (see above) such that Applicant’s Formula 2 corresponds to Formula 2a (with a11-12 = 1, R11-12 = hydrogen, A11 = imidazole group, 12 = benzene group); A2 = condensed ring comprising a 5-membered carbocyclic group and a 7-membered carbocyclic group condensed to each other of Applicant’s Formula 2; A2 = one of Applicant’s Formulae 4-1 and 4-2 (with a21-22 = 1 and R21-22 = hydrogen).  The motivation is provided by the fact that the modification merely involves the exchange of one group (pyridine) for a functional equivalent (benzimidazole) selected from a highly finite list as taught by Matsuura et al. (for the heteroaromatic ring comprising Z11 in its general formula), thus rendering the production predictable with a reasonable expectation of success.

Allowable Subject Matter
9.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Matsuura et al. (JP 2003-272861 A), which discloses organometallic compounds comprising the following partial structure:

    PNG
    media_image1.png
    181
    186
    media_image1.png
    Greyscale

(formula (1)) ([0001]) where Z11 = forms a heteroaromatic ring (such as pyridine, pyrimidine, pyridazine, imidazole, and benzimidazole) and Z12 = forma  non-aromatic ring which may comprise further substituents that are bonded to each other to form a ring ([0026]-[0028], [0034]).  Matsuura et al. discloses the following embodiments: 

    PNG
    media_image2.png
    186
    242
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    152
    244
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    189
    261
    media_image4.png
    Greyscale

(page 12).  However, it is the position of the Office neither Matsuura et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the Applicant’s recited compounds, particularly in regards to the nature of the A1 group of Formulae 1-2.

Response to Arguments
10.	Applicant’s arguments on pages 16-18 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the amended rejection as set forth above.  Furthermore, notice that the Applicant has not addressed the rejection of Claims 9 and 13 as set forth in the previous Office Action, wherein the 5-1 or 5-4 such that A1 = benzimidazole of Applicant’s Formula 1 would still read on the Applicant’s claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786